Citation Nr: 1228663	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an increased rating for service-connected tension headaches, initially rated as noncompensable prior to September 9, 2010, and rated as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1981 and from May 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in relevant part granted service connection for tension headaches and assigned an initial noncompensable rating effective from February 18, 2004.

Also on appeal is an October 2005 rating decision that in relevant part denied a claim of service connection for multiple sclerosis.  

In July 2009 the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is associated with the claims file.  

In May 2010 the Board remanded the issues identified on the title page to the RO for further development.  The file has now been returned to the Board for further appellate review.

The Board notes that the Veteran recently submitted a written statement and medical records in support of her appeal.  See statement and medical records submitted in July 2012.  While this evidence was submitted following the issuance of the last supplemental statement of the case in March 2012, the Board finds that this evidence is duplicative of evidence and statements already associated with the claims file, which was considered by the agency of original jurisdiction (AOJ).  As a result, this appeal need not be remanded for initial consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran's multiple sclerosis was not incurred service or to a compensable degree within the first seven years after discharge from service, and is not etiologically related to service.

2.  From February 18, 2004 to July 23, 2009, the Veteran's tension headaches were manifested by daily headaches that were painful and disrupted her concentration but were not prostrating in nature or lasting for an extended period of time.

3.  From July 24, 2009, but no earlier, the Veteran's headaches were prostrating in nature and occurred no more than two times a week; the evidence does not show that her tension headaches are very frequently completing prostrating and prolonged so as to be productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred or aggravated by service, nor may multiple sclerosis be presumed to have been incurred in service as a chronic disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for an initial, compensable disability rating for tension headaches prior to July 24, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8199-8100 (2011).  

3.  As of July 24, 2009, but no earlier, the criteria for a 30 percent disability rating have been met for service-connected tension headaches.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8199-8100 (2011).  

4.  The criteria for a disability rating higher than 30 percent for service-connected tension headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8199-8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2004 letter, sent prior to initial unfavorable AOJ decision issued in October 2005, advised the Veteran of the evidence and information necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  

With respect to the increased rating claim on appeal, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Review of the record reveals that, in May 2004, prior to the grant of service connection in September 2005, the Veteran was notified of the information and evidence needed to substantiate her claim of service connection for tension headaches.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied with respect to the Veteran's increased rating claim for tension headaches.  

In addition to the foregoing, in March 2008, the RO sent the Veteran a letter informing her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The RO also sent the Veteran a letter in May 2008 that provided her with the rating criteria used to evaluate her service-connected tension headache disability.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that she wishes to be considered in her appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Finally, the Veteran was provided with several VA examinations in conjunction with this appeal, including in July 2005, May 2007, September 2010, and January 2012.  There is no allegation or indication that the examinations rendered in this appeal were inadequate.  In this regard, the Board remanded the case in May 2010 for additional medical examination, which was performed in September 2010 and January 2012.  The Board has carefully reviewed the examination reports and finds the RO substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.  

II.  Analysis

Service Connection Claim 

The Veteran is seeking entitlement to service connection for multiple sclerosis.  In support of her claim, the Veteran has asserted that, while multiple sclerosis was not diagnosed while she was on active duty, many of the symptoms she experienced when she was diagnosed with multiple sclerosis after service were manifested while she was on active duty and continuously thereafter.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests multiple sclerosis to a degree of 10 percent within seven years from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted, the Veteran has asserted that service connection is warranted for multiple sclerosis because she manifested symptoms associated with this disability, including neck and back pain, numbness, tingling, memory loss, falls, and losing her hair during active service.  See July 2012 statement from the Veteran; July 2009 Travel Board hearing transcript.  

The service treatment records (STRs) show that, in November 1979, the Veteran presented for treatment complaining of a headache, swollen stomach, and her hair falling out, after which the examining physician noted that the etiology of these conditions were unknown.  In October 1980, the Veteran complained of lower abdominal pain with radiation around the left side of her back area; a diagnostic impression was not provided at that time.  The remaining STRs show continued complaints of low back pain throughout 1981, although a February 1981 discharge examination report is negative for any relevant complaints or findings.  

As noted, the Veteran has reported suffering from continued symptoms of multiple sclerosis following active duty service.  In this regard, a December 1982 post-service treatment record reflects that the Veteran was diagnosed with paracervical pain and spasm after complaining of upper paracervical pain.  Subsequent post-service treatment records show continued complaints of back and neck pain from 1990 to 1993, including in conjunction with other non-musculoskeletal complaints.  

However, in April 1994, the Veteran presented for private treatment complaining of numbness from her ear lobe down to her shoulder that had persisted for three days.  The Veteran also complained of neck pain and tingling in her right arm, which she reported had a recent onset.  The Veteran's complaints were variously diagnosed as cervical or trapezius muscle strain and probable C6-7 radiculopathy.  However, the Veteran continued to complain of pain and numbness in her neck and on her right side, which resulted in her being referred to a private neurology clinic.  A June 1994 neurology clinic note reflects that the Veteran was afforded an MRI of her neck, which showed findings deemed most consistent with areas of demyelination.  The treating physician at that time, Dr. B.K., noted that he discussed the possibility of multiple sclerosis or a post viral demyelinating process with the Veteran and planned for an MRI of the brain and visual and auditory evoked potentials to be conducted.  The MRI was conducted, which resulted in a diagnosis of probable multiple sclerosis in July 1994.  

The diagnosis of probable multiple sclerosis was continued through 1996 and the evidence shows that some of the Veteran's symptoms, specifically hand numbness, had resolved.  See private treatment records dated March and June 1996, January 1997.  The Veteran was subsequently afforded multiple MRIs of the brain, including in August 1999, which resulted in a differential diagnoses of chronic microvascular disease, demyelinating lesions, and small laecunar infarcts.  Findings from a February 2000 MRI revealed findings which were deemed likely to represent demyelination plaques, given the Veteran's clinical history; however, the examining neurologist noted that no significant changes or new lesions had developed as compared to the August 1999 MRI.  Subsequent post-service treatment records document regular treatment and monitoring for multiple sclerosis; however, the treatment records do not contain any medical evidence or opinion regarding the likely etiology of the Veteran's multiple sclerosis.  See VA and private treatment records dated from 1996 to 2008.  

In November 2004, a Dr. W.G. submitted a written statement purporting to relate the Veteran's current diagnosis of multiple sclerosis to her military service.  Dr. W.G. noted that the Veteran came into the emergency room at Watkins Memorial Hospital for treatment after a fall in October 1979, which the Veteran reported occurred as she was getting out of bed.  Dr. W.G. noted that objective examination of the Veteran revealed swelling, but no feeling, in her legs and an elevated blood pressure reading.  Dr. W.G. stated that the Veteran's symptoms could very well have been the beginning state of multiple sclerosis and hypertension.   

Dr. W.G.'s statement is considered competent medical evidence, as he is a medical professional.  However, his statement is not considered probative as to the question of whether the Veteran's multiple sclerosis is related to her military service because his opinion is not statement to the degree of specificity required to support the grant of service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, Dr. W.G. did not provide a rationale in support of his opinion but, instead, merely provided a conclusory statement suggesting that the Veteran's symptoms of multiple sclerosis were present during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusion is not entitled to any weight).  Therefore, Dr. W.G.'s statement is not considered evidence sufficient to support the grant of service connection for multiple sclerosis.  

The Veteran was afforded a VA neurology examination in January 2012 to determine if her current diagnosis of multiple sclerosis is related to her military service.  At that time, the Veteran reported having continuous disease process over the past two years, which was characterized as memory problems and intermittent numbness.  She reported having one flare-up per year, which was treated with an injection of Solu-Medrol.  See also July 2009 Travel Board hearing transcript.  

The VA examiner provided a detailed history of the Veteran's medical history as it pertains to the diagnosis of her multiple sclerosis.  Specifically, the VA examiner noted that the Veteran's complaints of right side neck pain and numbness began in 1994 and was initially considered C6 radiculopathy.  The examiner noted continued treatment in the neurology clinic by Dr. B.K., including an MRI, which was not found in the claims file but reported as showing T2 lesions in the high cervical spine.  The examiner further noted continued treatment in 1996 where the Veteran reported being diagnosed with probable multiple sclerosis by Dr. B.K. and during which an MRI of the brain was normal.  The VA examiner noted that the MRI conducted in 1999 revealed lesions that were small and non-diagnostic but consistent with microvascular disease and other diagnostic considerations, while further noting that the MRI conducted in 2000 revealed no significant interval change, as reported above.  The VA examiner further noted the Veteran's complaints of memory loss in 1999, at which time there were only a few tiny lesions on MRI.  The VA examiner reported that by 2002, MRIs of the brain revealed an area of encephalomalacia in the white matter, although there was a history of a motor vehicle accident at that time.  Ultimately, the VA examiner noted that the diagnosis of multiple sclerosis was apparently rendered in late 1994.  

After conducting a physical examination of the Veteran, the VA examiner opined that it is "substantially less than likely" that the Veteran's diagnosis of multiple sclerosis may be associated with her active duty military service.  In making this determination, the VA examiner noted that the first presentation of numbness does not appear until 1993 and that three neurologists who evaluated the Veteran at that time did not note prior episodes of such.  The VA examiner also noted that review of the service treatment records did not reveal symptoms or findings which would suggest demyelinating disease.  The VA examiner further noted that the diagnosis of multiple sclerosis appeared to be presumptive on a clinical basis initially, as MRI findings were clearly defined by radiology as being nonspecific and appeared to be minimal at best, including the MRI conducted in 1996 which was normal.  The VA examiner stated that the record clearly shows a substantial increase in symptoms in 1999 and 2000, which resulted in multiple treatments with steroids, and that serial increase in lesions is reported in 2006.  In this regard, the VA examiner noted that the Veteran's other diagnoses of hypertension, diabetes, and migraine headaches can be associated with the small lesions.  

The Board considers the January 2012 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current multiple sclerosis is related to her military service.  The Board finds that the January 2012 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  Indeed, the Board notes that the VA examiner provided a detailed history of the progression and treatment of the Veteran's multiple sclerosis and that his opinion was based on that history, as it is shown in the evidence of record, and supported by a complete rationale.  

The Board notes that the January 2012 VA examiner specifically stated that the Veteran's STRs do not reveal symptoms or findings which would suggest demyelinating disease, which directly contradicts the Veteran's assertion that the symptom she manifested during service were representative of multiple sclerosis, as she manifested those same symptoms when diagnosed with multiple sclerosis after service.  However, the Board finds that the VA examiner's statement and ultimate opinion are more probative than the Veteran's assertion of a nexus between her in-service symptoms and military service.  Indeed, while the Veteran is competent to report the symptoms she manifested during service, multiple sclerosis is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between the Veteran's multiple sclerosis and service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between her multiple sclerosis and service.  

In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this case, the Veteran has only offered conclusory statements regarding the relationship between her in-service symptoms and current diagnosis of multiple sclerosis.  By contrast, the January 2012 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon his review of the claims file and his medical expertise.  As such, the Veteran's statements regarding a nexus between her multiple sclerosis and military service are not considered competent or probative evidence favorable to her claim.  

In making this determination, the Board notes that the Veteran has submitted articles regarding multiple sclerosis, including the various causes of the disability.
A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence submitted by the Veteran is not accompanied by any competent medical opinion showing that the general statements made in the articles is specifically applicable to the Veteran's situation.  Further, the competent and uncontroverted opinion of the VA examiner demonstrates that the articles in fact do not apply in the Veteran's case.  Therefore, the articles are not considered evidence sufficient to support the grant of service connection for multiple sclerosis, particularly given the more competent, credible, and probative evidence which preponderates against the Veteran's claim.  

In evaluating this claim, the Board has also considered whether presumptive service connection is warranted for the Veteran's multiple sclerosis as a chronic disability.  However, the record does not contain competent and credible evidence showing that the Veteran manifested symptoms attributable to multiple sclerosis to a degree of 10 percent within the first seven years following her service discharge in May 1982.  Indeed, while the Veteran has asserted that she suffered from symptoms of multiple sclerosis during and since service, her assertions in this regard are not considered credible, as there is competent and uncontroverted medical opinion stating the contrary.  As such, the Board finds that presumptive service connection is not warranted for multiple sclerosis as a chronic disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for multiple sclerosis.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Entitlement to service connection for tension headaches was established in September 2005, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100, effective February 18, 2004.  

The Veteran disagreed with the initial disability rating assigned to her service-connected headache disability, which is the basis of the current appeal.  

However, in March 2012, the RO increased the Veteran's disability rating to 30 percent, effective September 9, 2010.  The Veteran was advised of the grant of the increased rating by a Rating Decision and Supplemental Statement of the Case (SSOC) in March 2012.  However, she did not withdraw her appeal and, thus, the appeal for an increased rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (in a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).  

The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned DC 8199-8100 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.124a, DC 8100, which provides the rating criteria for migraine headaches.  DC 8100 specifically provides that a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months and a 50 percent evaluation is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

Turning to the merits of the Veteran's claim, the Board notes that the pertinent evidence of record includes VA examination reports dated July 2005, May 1007, and September 2010, post-service treatment records which show complaints and treatment for headaches, and the Veteran's statements in support of her claim.  

As noted, post-service treatment records dated from approximately 1994 to 2008 show the Veteran has reported experiencing headaches on a daily basis located in the occipital region of her skull, which occasionally spread to the top of her head.  See post-service treatment records dated June 2004 and March 2008.  She has not reported having visual problems associated with her headaches but she has occasionally reported experiencing nausea.  See March 2008 post-service treatment record.  Similarly, the Veteran has submitted written statements in support of her increased rating claim wherein she has reported losing sleep at night and missing work due to the pain experienced as a result of her headaches.  She has reported having tension headaches every day, as well as migraine-type headaches which can last for up to five days.  See December 2005 NOD and statements from the Veteran dated February 2006 and July 2012.  At the July 2009 Travel Board hearing, the Veteran testified that, sometimes, her headaches occur as often as two to three times a week and last until she takes medication and goes to sleep.  She also testified that she occasionally experiences nausea and vomiting with her headaches and that, a couple times a week, the headaches are prostrating.  

At the July 2005 VA examination, the Veteran reported having recurrent muscle tension headaches, which resulted in pain in the nuchal-occipital and bifrontal area and get worse throughout the day.  The Veteran reported that the headaches are variable in frequency but occur almost every day.  She also reported that she could carry out her usual activities when the headaches occurred, although not to full capacity, as they were painful and disrupted her concentration, but were not prostrating.  

At the May 2007 VA examination, the Veteran provided a similar report of tension-like headaches that occurred primarily at the end of each day in the frontal and occipital region and lasted until she went to sleep.  She reported that pain medication helped her headaches and that she did not having nausea or sedation as a result thereof.  

At the September 2010 VA examination, the Veteran reported having headaches three to four times a day, which lasted an average of one to two days and were located at her temple and base of the neck.  She reported that the headaches were intermittent but with remissions and that less than half of the headaches were prostrating.  

The VA examination reports contain information with respect to the severity of the Veteran's service-connected tension headaches, including the functional impairment caused thereby and the affect her disability has on her ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's tension headaches and, thus, the examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's disability.  

After considering the lay and medical evidence of record, the Board finds the preponderance of the evidence shows that the Veteran's headaches have increased in severity during the pendency of this appeal.  Indeed, the evidence shows that the Veteran has consistently reported having headaches on a daily basis, which were painful and disrupted her concentration; however, she did not report having prostrating headaches until the Travel Board hearing on July 23, 2009 and thereafter.  

As noted, the Veteran reported having prostrating headaches a couple times a week at the July 2009 hearing and the physician who conducted the September 2010 VA examination noted that less than half of the Veteran headaches, which she reported occurred three to four times a week, were prostrating.  There is no evidence prior to the July 2009 hearing which shows that the Veteran's headaches were prostrating or lasted for an extended period of time.  Instead, the evidence shows that the Veteran reported having headaches that lasted one to two days at a time at the September 2010 VA examination, but no earlier.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a compensable disability rating for service-connected tension headaches, as the evidence does not reflect that the Veteran's headaches were manifested by prostrating attacks until July 2009, which is required for a compensable rating under DC 8100.  

Nevertheless, the Board finds that the preponderance of the evidence supports the grant of a 30 percent disability rating as of July 24, 2009, the date of the Travel Board hearing, as the evidence shows that the Veteran's headaches had increased in severity and were manifested by prostrating attacks that occurred approximately twice a week.  See also September 2010 VA examination report.  

However, the Board finds that a rating higher than 30 percent is not warranted as of July 24, 2009, or at any point thereafter, as the lay and medical evidence of record does not show that the Veteran's headaches are very frequently completing prostrating and prolonged such that they are productive of severe economic inadaptability.  Indeed, while the Veteran has reported having prostrating headaches, with nausea and vomiting, she has reported that those types of headaches only occur occasionally and, as discussed below, the evidence does not show that the Veteran's headaches have resulted in economic inadaptability or unemployability.  See July 2009 Travel Board hearing transcript; September 2010 VA examination report.  

In an effort to afford the Veteran the highest possible rating, the Board has considered the Veteran's service-connected tension headaches under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the disability ratings assigned herein.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's tension headaches, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's daily headaches and the affects thereof are contemplated by the disability rating assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate her disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case, the evidence shows that the Veteran was employed as schoolteacher until she retired in 2010.  Prior to retiring, the Veteran reported being able to carry out her usual activities and continuing to work while having headaches, but she also reported occasionally missing work due to her headaches.  See July 2005 VA examination report; see also statements from the Veteran dated December 2005 and February 2006; September 2010 VA examination report.  Regardless, the evidence shows that the Veteran's physicians have deemed her incapable of working due to her nonservice-connected multiple sclerosis disability and associated dementia, as a result of her impaired memory and reasoning abilities.  See Disability Status Update forms dated October 2010 and May 2012.  The Veteran has not asserted, and the evidence of record does not show, that her headache disability on appeal renders her unable to obtain or maintain gainful employment.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

Based on the foregoing, and after considering all pertinent evidence of record, the Board finds that the preponderance of the evidence is against the grant of a compensable disability rating for service-connected tension headaches prior to July 24, 2009.  Further, the evidence does not show the criteria for compensable rating were met at any time during that period, so "staged rating" is not warranted.  Fenderson, 12 Vet. App. 119.  However, the preponderance of the evidence supports the grant of a 30 percent disability rating, as of July 24, 2009, and the Veteran's appeal is granted to that extent.  The evidence of record does not show the criteria for rating higher than 30 percent were during any definable period since that date, so "staged rating" is not appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for multiple sclerosis is denied.  

A 30 percent disability rating, but no more, is awarded for service-connected tension headaches as of July 24, 2009, but no earlier, subject to the laws and regulations governing monetary awards.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


